        Case 4:15-cr-00191-DPM Document 109 Filed 07/16/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

UNITED STATES OF AMERICA                                         PLAINTIFF

v.                          No. 4:15-cr-191-DPM

MAURICE JACKSON
Reg. No. 29277-009                                          DEFENDANT

                                   ORDER
        Jackson   moves    for   immediate     release   under    18     U.S.C.
§    3582(c)(1)(A)(i) based on the ongoing COVID-19 pandemic. He says
he asked the warden for release and did not receive a response within
thirty days. Doc. 108 at 7. He therefore can seek relief from this Court.
18 U.S.C. § 3582(c)(1)(A).
        Jackson's motion fails on the merits. He is a black man in his
mid-fifties with diabetes and hypertension. He's incarcerated at Forrest
City, which has many COVID-19 cases; and a prison is a particularly
difficult place to control the spread of the virus. His concerns are thus
reasonable ones.       But Jackson has served less than half of his
eleven-year sentence, which was a substantial downward variance
from his career offender advisory Guidelines range.                Reducing
Jackson's sentence by another six years would not promote respect for
the law, provide just punishment, reflect the seriousness of his offense,
or adequately deter him and others. All material things considered, the
      Case 4:15-cr-00191-DPM Document 109 Filed 07/16/20 Page 2 of 2



statute's remedy-reducing Jackson's sentence to time served-is not
appropriate in this case. 18 U.S.C. §§ 3582(c)(1)(A)(i) & 3553(a).     His
motion, Doc. 108, is therefore denied.
     So Ordered.

                                                     f
                                  D.P. Marshall Jr.
                                  United States District Judge

                                         {J   I




                                   -2-
